DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 6, 15, 17, 18, 22, 23, 26-28, 35, and 36 are pending.
Claims 15, 17, 18, 22, 23, 26-28, 35, and 36 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 5, and 6 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup (WO2005/056010) in view of Muratake (U.S. PGPub. 2014/0121407).
Applicants claims are directed to the treatment of retinitis pigmentosa by administering to a patient in need thereof tamibarotene or a methyl or ethyl ester thereof.  Claim 5 specifies that the compound is tamibarotene.  Claim 6 requires that the agent of Claim 1 is administered topically to the eye.
Whitcup describes treating retinitis pigmentosa by administering a therapeutically effective amount of tazarotene by the topical application of such a retinoid to the eye by an eye drop.  (Pg.5, L. 8-18).  Whitcup indicates that at the time of the instant application, retinoic acids were known generally to effect protection of ocular photoreceptors from light damage.  (Pg. 1).
Whitcup does not, however, describe using tamibarotene of the instant claims as a retinoic acid receptor agonist suitable for ophthalmic administration.
Muratake indicates that tamibarotene (recited as “4-[(5,6,7,8-tetrahydro-5,5,8,8-tetramethyl-2-napthalenyl)carbamoyl]benzoic acid (Am80)”) is a retinoic acid receptor agonist possessing retinoic-acid-like biological activities, [0007], suitable for use in the treatment of eye diseases, [0030], by topical application via eye drops.  [0031].  
It would have been prima facie obvious to one having ordinary skill in the art to have substituted the tamibarotene of Muratake for the tazarotene Whitcup describes as used to treat retinitis pigmentosa by the topical application of a retinoic acid receptor agonist eye drop.  This is because Muratake indicates that tamibarotene was known at the time of the instant application as a retinoic acid receptor agonist known to be useful in the treatment of ocular diseases by topically applying the drug in the form of an eye drop.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to the rejection of previously presented Claims 1-3 and 6 as having been anticipated under 35 U.S.C. 102(a)(1) over the teachings of Whitcup have been fully considered and are persuasive in view of the incorporation of limitations previously presented as Claim 4 into Claim 1.  The anticipation rejection of remaining Claims 1 and 6 has been withdrawn. 

Applicant's arguments filed 21 November 2022 concerning the obviousness of the remaining claims over the combined teachings of Whitcup and Muratake have been fully considered but they are not persuasive.
Applicants’ assertion that the instant claims employ selective RARα agonists rather than the RARβ/γ agonists of Whitcup which result in a distinct therapeutic outcome in the treatment of retinitis pigmentosa is perhaps technically interesting but in the context of the present prima facie case of obviousness immaterial.  Applicants claims are directed to the treatment of retinitis pigmentosa by the administration of a retinoic acid, tamibarotene.  The art as of the instant application’s filing, as was set forth previously and again above, supports the use of retinoic acids delivered topically to treat retinitis pigmentosa.  Applicants are reminded that providing a scientific explanation for the prior art’s functioning does not render an otherwise obvious method patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999).  Applicants are also reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  A proper evaluation of evidence must determine whether the results obtained in the closest prior art and those set forth by Applicants are sufficiently different in kind, and not merely in degree, so as to be unexpected by a person of ordinary skill in the art at the time of invention.  See Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004) (Unexpected results that are probative of nonobviousness are those that are "different in kind and not merely in degree from the results of the prior art") (citation omitted).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, where the art suggests employing agonists of the alpha retinoic acid receptor in the treatment of retinitis pigmentosa, applicants bear the burden of establish the practical and statistical significance of their findings.
Applicants position that Whitcup teaches away from the instant modification is unpersuasive as not accurately reflecting the content of Whitcup, which teaches not that agonist activity against RARα should be avoided, but that agonist activity against RXR should be avoided.  In fact, Whitcup explicitly states “more preferably, the retinoid utilized in the method of the present invention will have a potency of RARα/RARβ of greater than 15 and  RARα/RARγ of greater than 30.”  (Pg. 5).  This suggests the desirability of employing RAR agonists with activity at the alpha receptor in the methods described.
Applicants arguments concerning the content of the Muratake reference ignores the fact that Muratake states that tamibarotene is a retinoic acid receptor agonist possessing retinoic-acid-like biological activities which, when taken into consideration with the teachings of Whitcup concerning the utility of retinoic acids in the treatment of retinitis pigmentosa is sufficient to establish the prima facie case of obviousness asserted previously and maintained above.  In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000), see also In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references).

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613